DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/29/2022.	
3.	Claims 1-2, 4-10 are pending. Claims 1-2, 4-10 are under examination on the merits.  Claims 1-2, 4, 7 are amended. Claim 3 is cancelled. Claims 8-10 are newly added.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 4-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Information Disclosure Statement
6.	The information disclosure statement submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.      Claim 5 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 5, as written, depends from claim 1, which recites “the at least one transition metal and/or lanthanoid metal comprises Fe, and the M of the formula: M(II)3 [Fe(II)CN-]2 comprises Ni”,  however, based on the content of the claim 1, the at least one transition metal and/or lanthanoid metal or the M of the formula: M(II)3 [Fe(II)CN-]2 is selected from the group consisting of language. Thus claim 5 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. It is noted comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Posset et al. (US Pub. No. 2018/0088426 A1, hereinafter “”426”)  in view of Chen et al. (Electrochemical supercapacitor behavior of Ni3(Fe(CN)6)2(H2O) nanoparticles, Journal of Power Sources, 186, 2009, 565–569, hereinafter “Chen”).   

	Regarding claims 1, 5-10: Posset teaches an electrochromic element (Page 1, [0001]) typically comprises a first conductive substrate coated with an optically active electrochromic material (i.e., operating electrode, abbreviated "OE") such as metallo-supramolecular polyelectrolytes (MEPE) (Page 2, [0021]), a second conductive substrate coated with ion  storage material (i.e., counter electrode, abbreviated "CE") such as e.g., mixed-valent nickel (II,  III) oxide or hexacyanoferrate complexes such as Prussian blue (PB) [Fe4[Fe(CN)6]3], but also some polymers (Page 2, [0017]), and an electrolyte layer is a solid-state electrolyte such as poly(methyl methacrylate) (PMMA)(Page 2, [0015]) positioned between these electrodes that connects then so as to be electrically insulating but ionically conductive (see FIG. 1) (Page 1, [0012]). Posset teaches the so-called metallo-supramolecular polyelectrolytes (MEPE), which are transition metal-polypyridyl complexes that can be produced via metal ion-induced self-assembly in the form of linear chains (Page 2, [0021]). FIG. 2 depicts the formation of metallo-supramolecular polyelectrolytes (MEPE) (2) by self-assembly of metal (II) ions and bis-terpyridine ligands (1). For this purpose, multi-dentate chelating ligands such as terpyridine or tetra-2-pyridyl-1,4-pyrazine (TPPZ) are used as ligands, which are both chemically and thermally stable and have high binding constants, leading to the formation of macromolecular assemblages (Page2, [0021]). Posset teaches the electrochromic device having a configuration of a first conducting substrate, the film of the cathodically coloring metallo-supramolecular polymer, an electrolyte, the film of the anodically coloring metal hexacyanoferrate (MHCF), and a second conducting substrate being arranged in this order (Page 3, [0028]-[0037], FIG. 1). Posset does not expressly teach the film of anodically coloring is a metal hexacyanoferrate is given by M(II)3[Fe(III)CN6]2, wherein M is Fe, Ni, and Zn.

    PNG
    media_image1.png
    208
    531
    media_image1.png
    Greyscale

                       
    PNG
    media_image2.png
    258
    430
    media_image2.png
    Greyscale

However, Chen teaches the preparation of anodically coloring metal hexacyanoferrate such as Ni(II)3[Fe(III)CN6]2 for the potential application of the as-prepared material as the active material (Page 565, right Col., 1st para, lines 1-11) with benefit of providing Ni(II)3[Fe(III)CN6]2
which is expected to be the most suitable counter electrode (CE) for an Fe(II)-MEPE since NiHCF is anodically coloring, a great long-term stability, having a relatively large capacitance among Prussian blue analogues (574.7 F g-1) so it can easily store ions in the CE, exhibits a high formal potential, and further scaling up due to simple co-precipitation method (Page 568, right Col., Conclusion, 1-21).
In an analogous art of an electrochromic element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the counter electrode material by Posset, so as to include M(II)3[Fe(III)CN6]2, wherein M is Ni as taught by Chen, and would have been motivated to do so with reasonable expectation that this would result in providing Ni(II)3[Fe(III)CN6]2
which is expected to be the most suitable counter electrode (CE) for an Fe(II)-MEPE since NiHCF is anodically coloring, a great long-term stability, having a relatively large capacitance among Prussian blue analogues (574.7 F g-1) so it can easily store ions in the CE, exhibits a high formal potential, and further scaling up due to simple co-precipitation method as suggested by Chen (Page 568, right Col., Conclusion, 1-21).

Regarding claim 2: Posset teaches the electrochromic element (Page 1, [0001]), wherein the so-called metallo-supramolecular polyelectrolytes (MEPE), which are transition metal-polypyridyl complexes that can be produced via metal ion-induced self-assembly in the form of linear chains (Page 2, [0021]). FIG. 2 depicts the formation of metallo-supramolecular polyelectrolytes (MEPE) (2) by self-assembly of metal (II) ions and bis-terpyridine ligands (1). For this purpose, multi-dentate chelating ligands such as terpyridine or tetra-2-pyridyl-1,4-pyrazine (TPPZ) are used as ligands, which are both chemically and thermally stable and have high binding constants, leading to the formation of macromolecular assemblages (Page2, [0021]). 

    PNG
    media_image1.png
    208
    531
    media_image1.png
    Greyscale


Regarding claim 4: Posset teaches the electrochromic element (Page 1, [0001]), wherein the so-called metallo-supramolecular polyelectrolytes (MEPE), which are transition metal-polypyridyl complexes that can be produced via metal ion-induced self-assembly in the form of linear chains (Page 2, [0021]). FIG. 2 depicts the formation of metallo-supramolecular polyelectrolytes (MEPE) (2) by self-assembly of metal (II) ions and bis-terpyridine ligands (1). For this purpose, multi-dentate chelating ligands such as terpyridine or tetra-2-pyridyl-1,4-pyrazine (TPPZ) are used as ligands, which are both chemically and thermally stable and have high binding constants, leading to the formation of macromolecular assemblages (Page2, [0021]). 

    PNG
    media_image1.png
    208
    531
    media_image1.png
    Greyscale

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-2, 4-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/21/2022